Title: To Thomas Jefferson from Albert Gallatin, 25 November 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Nover. 25th 1805
                  
                  Remarks on the Message
                  
                  √ The second paragraph on the yellow fever ends rather abruptly; nothing is proposed or suggested for Congress to do, which can remedy the inconvenience complained of.
                  √ 
                     Third paragraph “On the rumor of such an armament &c.” I would rather suppress those words, and say only: “Most of them have lately disappeared &c”
                  √ 
                     Fourth paragraph “Similar aggressions are now renewed and multiplied both in Europe & America”—It seems that this mode of expression might be softened, or some direct allusion made to the favorable change announced by Yrujo’s communication and specially by Pinkney’s last letter—
                  √ 
                     Do—“all this by the regular officers & soldiers &c”—As this alludes to what has been done in the territory delivered by Spain, & excludes therefore the seizure at Bayou Pierre, it is doubtful whether officers have been actually parties to the act: for the only act I remember is the robbery near Opelousas.
                  
                      
                     Do—The words added in pencil are I think perfectly proper.
                  √ Do—Speaking of the militia—the words “our younger citizens of all times” contain I suppose a mistake in transcribing
                  √ 
                     Indian treaties “the whole of both banks from the Ohio &c”
                  √ This is not strictly correct: the land between the mouth of the Tenessee & the mouth of the Ohio has not been ceded by the Chickasaws.
                  √ 
                     Financial paragraph “in the three preceding years” I had not attended in my former remarks to the period embraced by the message which is exactly four years vizt. from 1 Octer. 1801 to 1st Octer. 1805; but had taken it to be four years & half or from 1 April 1801. The debt redeemed during the four years is only sixteen millions & half, as you had it at first. The debt redeemed during the four years and half (vizt from the beginning of your administration) is seventeen millions eight hundred and twenty five thousand dollars. If you preserve the words “three years” (which is I believe necessary to make this message be a proper sequel of the preceeding one) then you must say “upwards of sixteen” or “sixteen millions & half” instead of “seventeen millions”
                  √ 
                     Same paragraph The words “as fast as the original contracts permit” should be struck out as the contracts will not yet this year prevent our applying the whole sum of eight millions—In the same sentence the word redeem is not sufficient: the eight millions are appropriated for both the payment of interest & redemption of principal.
                  
                  The above remarks are all unimportant; but I really discover notwithstanding the delicacy of the subjects introduced, nothing which seems objectionable or susceptible of alteration for the better. Perhaps, as there will be a difference of opinion on the efficacy of the various modes of defending our harbours, that part of the message might be so modified as not to exclude altogether the idea of permanent additional fortifications.
                  I mentioned that the peace establisht. navy law was altogether incompetent, in as much as it authorizes the employment of frigates only & those manned with only two thirds crew; and absolutely directs that six such shall be put in commission. An authority to preserve and indeed to appoint a greater number of captains and lieutenants is also desirable. But whether these points should make part of the message or be introduced in some other way is not for me to say. Only some apparent attention to render our small force more efficacious & to provide for the promotion of some of the officers, might have a good effect on our foreign relations, and would be popular at home—
                  Respectfully submitted
                  
                     Albert Gallatin
                     
                  
               